DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2010/124804 A) (“Ito”). 
A machine translation was relied on for purposes of citation and was attached to a previous Office Action.
With regards to claims 1, 2, and 4-10, Ito teaches granular excrement treatment materials, i.e., multiple granules are provided, for humans and animals. See, e.g., ¶¶ 0001, 08, 39. The granules have a core portion and a coating layer portion, wherein the coating portion covers at least a portion of the core, which reads on both the covered and uncovered claimed cores. See, e.g., ¶0006 amongst many other sections of the document. The cores of the partially covered core is the same. Id. The cores also have uniform shape and size. See, e.g., ¶0030. The coating layer includes a water absorbent polymer and a coloring material. See, e.g., 0010. The granular core portion contains a powder and a coloring material but no binder. See, e.g., ¶0006.  The granular core portion and the coating layer portion are colored with a coloring material having the same hue. See, e.g., ¶0018. The coating portion contains coloring material that changes color in response to the core absorbing urine. Id.  The core portion is formed of organic material such as paper, plastic waste, coffee extract, food residue, and the like. ¶0009.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito.
With regards to claim 3, Ito is silent with regards to the ratio between what is considered covered and what is considered uncovered granules. However, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” including more covered than uncovered, equal amount of covered to uncovered, or more uncovered than covered granules since the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP 2007/136154) (“Kanichi ’154”) evident by Kazushi et al. (JPWO 2008/108343) (“Kazushi”) in view of Kanichi (JP 2014/117676) (“Kanichi ’676”), or in the alternative, in further view of Kazushi. 
Machine translation of the foreign references were relied on for citation and were attached to a previous Office Action.
With regards to claims 1-2 and 4-8, Kanichi ’154 teaches a bag with a plurality of manure treatment granules made of, “for example, quicklime (calcium oxide)” core.  ¶0066. The bag contains coated and uncoated quicklime. Id. The coated quicklime is coated with high molecular weight fatty acid, paraffin or amines (stearylamine) or the Id. The coated and uncoated granules have the same core (i.e., quicklime). There is no adhesive material in the quicklime, and there is no indication that the color before and after the absorption of the liquid between the coated and the uncoated granules is different. Kanichi ’154 does not distinguish between the size and shape of the quicklime for the coated and uncoated granules, and thus one of ordinary skill in the art would have understood that they are the same. The high molecular weight fatty acid, paraffin or amines taught by Kanichi ’154 read on the water absorbent polymer evident by, or in view of Kazushi. 
Kazushi teaches a water absorbing agent comprising a water absorbent resin particles. ¶0021. The resin particles can be resin of primary, secondary, or tertiary amine. ¶0026. The resin particles can be resin of aliphatic amines, such as a resin of stearylamine. See, e.g., ¶¶ 0029, 35-36, and 125-132. As such, since Kanichi ’154 teaches that the coated granules are coated by fatty acid, paraffin or amines (stearylamine, ¶0066), and since Kanichi ’154 teaches that at least the amines such as stearyl amine are water absorbent polymers, then the teachings of Kanichi ’154 meets the claimed coating. 
Kanichi ’154 is silent with regards to the claimed “first core portion contain[ing] an organic substance as its main material.” The term “main material” is defined in the present specification as materials “that accounts for the highest proportion by weight in the [first] core portion.” ¶0018 of the instant published application. 
Kanichi ’676 teaches an absorbent article treatment agent that contains a core and a coating on top of the core. ¶0013-20, 0081-89 (“polymer is added later than other materials”). The core contains an acidic solid substance and a zeolite, amongst other things. See, e.g., ¶¶0009 and 15. The zeolite can be calcium oxide. ¶0071. The acidic solid substance can be organic or inorganic, such as citric acid. See ¶0033-48, and examples. Kanichi ’676 teaches that the amount of acidic solid substance can be up to 80% by mass of the total treatment agent, but preferably from 60% to 65% by mass. ¶0042. 
As such, it would have been obvious to one of ordinary skill in the art to modify the core of Kanichi ’154 by including the acidic solid substance of Kanichi ’676 such as the organic citric acid as the main component of the core to neutralize and suppress the emission of malodor of urine and other manure related unpleasant odors. 
In the alternative, in case Kanichi ’154 does not teach the claimed water absorbent polymer, the claimed invention is rendered obvious in view of Kazushi. One of ordinary skill in the art would have found it obvious to use Kazushi’s amine polymers to coat the coated granules of Kanichi ’154 to improve the water absorbency of the granules and the liquid permeability to help inhibit the bad smell coming from the manure as taught in ¶¶ 0004, 123-0132 of Kazushi.1
With regards to claim 3, Kanichi ’154 is silent with regards to the ratio between the coated and uncoated granules. However, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” including more coated than uncoated, equal amount of coated to uncoated, or more uncoated than coated granules in the bag, since the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).


Response to Arguments
Applicant's arguments filed on 05/27/21 (“Remarks”) have been fully considered.
First, the rejection of claims 1-10 under 35 U.S.C. 112(b) as indefinite is now withdrawn in light of the claim amendments. Moreover, the rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Kanichi (JP 2014/117676) is now withdrawn in light of the claim amendments.
Second, Applicant argues that “Ito neither discloses nor suggests the combination of coated and uncoated granules.” Remarks at p5-6. This argument is unpersuasive. As stated above, Ito’s granules have a core portion and a coating layer portion. The coating portion covers at least a portion of the core, which reads on both the covered and uncovered claimed cores. As such, this argument is unpersuasive.
Third, Applicant argues that Kanichi ’154 does not “disclose[] or suggest[] a core portion containing an organic substance as its main material.” Remarks at 6. This argument is now moot in light of the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the office action dated 05/07/2021, this paragraph erroneously cited to Kazushi when it was intended to cite to Kanichi ’154 and cited to Kanichi ’154 when it was intended to cite to Kazushi. This error has been fixed in this office action.